DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, amended claims 13-20 remain withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers,

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending US application 16/569,908. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, pump, and pipe. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12  and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 18 of copending US application 16/569,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, pump, and pipe. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending US application 16/570,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 21-23 of copending US application 16/571,073. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending US application 16/571,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.
Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending US application 16/571,076. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending US application 16/571,089. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending US application 16/571,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending US application 16/571,093. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending US application 16/571,245. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending US application 16/574,219. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending US application 16/574,237. Although the claims at issue are not identical, they are not patentably distinct from each other because the
claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending US application 16/571,240. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending US application 16/574,259. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending US application 16/574,312. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of copending US application 16/574,322. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending US application 16/574,349. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending US application 16/574,368. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending US application 16/574,474. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of copending US application 16/574,581. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending US application 17/277,891. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending US application 17/277,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

Claims 1-3, 5, 6, 9-12 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending US application 17/277,915. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the copending application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, and pump. The claims are not patentably distinct from the copending application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5, 6, 9-12 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 and 20 of U.S. Patent No. 11,191,252. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the patented application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, pump. pipe, and illumination.

Claims 1-3, 5, 6, 9-12 and 21-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,154,034. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope to the claims of the patented application with regard to the liquid dispensing structure with regard to the liquid dispensing structure of a tank, plate/lid, pump, and pipe.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 12, 21 and 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 1,243,126 to Ziener.
Regarding Claims 1 and 2, Ziener teaches a liquid dispenser (Ziener Fig. 2), comprising: a tank (Ziener Fig. 2 #46); a pump (Ziener page 2 line34) installed inside the tank to pump liquid; a pipe (Ziener Fig. 2 #42) connected to the pump through which liquid pumped by the pump flows; a plate (Ziener Fig. 2 #41a) provided above the tank having a hole (Ziener Fig. 2 hole that #44 passes through #41a) communicating with the pipe, wherein the plate includes a top inclined upward from the hole while maintaining a constant inclination from the hole toward an edge of the plate (Ziener Fig. 2 #41a); and a support (Ziener Fig. 2 #12, screws are detachable) provided below the plate to support the plate, wherein the plate is detachably coupled to the support, wherein the plate has an edge protrusion protruded downward from the edge of the plate (Ziener Fig. 2 #41b and #41), and wherein the edge protrusion is inclined inward from the top of the plate to a bottom of the plate (Ziener Fig. 2 #41b; and wherein the support has an outer circumferential surface with a recess (Ziener recess is opening that receives the screw when edge protrusion #41 and support #12 meet in Fig. 2) configured to directly contact and receive an inner circumferential surface of the edge protrusion.
Regarding Claim 12, Ziener teaches an illumination assembly provided between the plate and the tank, and wherein the plate is formed of a translucent material (Ziener Fig. 5 #79 and page 2 line 89, translucent glass).
Regarding Claim 21, Ziener teaches comprising a liquid guide (Ziener gaps in Fig. 2 #29) formed with a drain passage to discharge liquid falling from the plate into the tank, wherein the liquid guide is provided below and spaced apart from the plate, and wherein the support is provided between the plate and the liquid guide (Ziener #12 is between #29 and #41a).
Regarding Claim 22, Ziener teaches the liquid guide includes an outer wall (Ziener Fig. 2 unnumbered outward wall portion resting on #47) which is inclined outward toward from a bottom end of the outer wall toward an upper end of the outer wall, wherein the outer wall is provided on the tank (Ziener Fig. 2 #46); and an inner wall (Ziener Fig. 2 #10) provided at an inner side of the outer wall, wherein the drain passage (Ziener passage through gaps in #29) is formed between the inner wall and the outer wall, wherein the outer wall is lower than an upper end of the plate and an upper end of the support, and wherein the support is provided on the inner wall (claim language does not require that the entirety of the outer wall be below the support, Ziener outer wall has a portion of the wall below the support and satisfies the broad nature of the claim limitation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,243,126 to Ziener in view of U.S. Patent Pub. No. 2008/0169249 to Ter Stege.
Regarding Claim 3, Ziener teaches a pump, but is silent on explicitly claiming the pump is configured to pump liquid at varying pumping rates. However,Ter Stege teaches the general knowledge of one of ordinary skill in the art to that it is known to provide a pump configure to pump at varying pumping rates (Ter Stege paragraph [0057], control means #208). It would have been obvious to one of ordinary skill in the art to modify the teachings of Ziener with the teachings of Ter Stege before the effective filing date of the claimed invention for safety as taught by Ter Stege (Ter Stege paragraph [0057]). The modification is merely the simple substitution of one Known pump for another to obtain predictable results and/or the application of a Known technique to a known device ready for improvement to yield predictable results.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,243,126 to Ziener in view of U.S. Patent Pub. No. 2011/0067638 to Lipscomb.
Regarding Claim 5, Ziener is silent on the plate includes a first boss protruding downward from a bottom of the plate and having a hole, and wherein the support includes a second boss protruding downward at a position corresponding to the first boss, and the second boss is inserted into the hole of the first boss. However, Lipscomb teaches the general knowledge of one of ordinary skill in the art that it is known to provide a first boss protruding downward from a bottom of the plate and having a hole, and wherein the support includes a second boss protruding downward at a position corresponding to the first boss, and the second boss is inserted into the hole of the first boss (Lipscomb Fig. 7 #104 first boss; #138 second boss). It would have been obvious to one of ordinary skill in the art to modify the teachings of Ziener with the teachings of Lipscomb before the effective filing date of the claimed invention for ease of cleaning, assembly, and storage with the stability and dampening taught by Lipscomb). The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 6, Ziener as modified teaches the pipe is provided within the hole of the first boss and a hole of the second boss (Lipscomb Fig. 7 #104, #138 water travels from #114 upward).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,243,126 to Ziener in view of U.S. Patent Pub. No. 2009/0126641 to Anderson et al.
Regarding Claim 9, Ziener teaches the central spray member can be any form, but is silent on the plate includes a plurality of ribs projecting from the top of the plate, and wherein the plurality of ribs divides the top of the plate body into equivalent sections around the hole of the plate. However, Anderson teaches the general knowledge of one of ordinary skill in the art that it is known to provide a plurality of ribs projecting from the top of the plate, wherein the plurality of ribs divides the top of the plate body into equivalent sections (Anderson Fig. 1 and 2 #36a-d). It would have been obvious to one of ordinary skill in the art to modify the teachings of Ziener with the teachings of Anderson before the effective filing date of the claimed invention to reduce consumption by animals as taught by Anderson. The modification is merely the application of a known technique to a known device ready for improvements to yield predictable results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,243,126 to Ziener in view of Korean Patent KR 20100046615A to Sang et al.
Regarding Claim 10, Ziener is silent on explicitly teaching the top of the plate is a super- hydrophobic surface including fine protrusions protruding from the top of the plate. However, Sang teaches the general knowledge by one of ordinary skill in the art to provide a superhydrophobic surface including fine protrusions protruding from the top of the plate (Sang abstract, Background of Art). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ziener with the teachings of Sang before the effective filing date of the claimed invention so that friction with the fluid is minimized, thereby increasing the moving efficiency and the energy efficiency in the fluid as taught by Sang. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or the simple substitution of one known surface for another to obtain predictable results.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,243,126 to Ziener in view of U.S. Patent. Pub. No. 2008/0257272 to Bolda.
Regarding Claim 11, Ziener is silent on the material the plate is made from, i.e. silent on ceramic coated stainless steel. However, Bolda teaches the general knowledge of one of ordinary skill in the art that it is known to fabricate fountain parts out of steel and ceramic materials (Bolda paragraph [0003]). The examiner takes official notice that ceramic coated stainless steel is a known material, known combination (see U.S. Patent Pub. No. 2015/0196157 to Swisth paragraph [0038]). It would have been obvious to one of ordinary skill in the art to modify the teachings of Ziener with the teachings of Bolda before the effective filing date of the claimed invention for its durability and easy to clean surface. The modification is merely an obvious engineering design choice involving the selection of a known material for intended use [Leshin 125 USPQ 416] selected for its known physical properties. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 1,243,126 to Ziener in view of U.S. Patent Pub. No. 2007/0095297 to Boyd.
Regarding Claim 23, Ziener is silent on a proximity sensor to sense a position of a pet within a predetermined distance range of the liquid dispenser, wherein the pump is activated when at least the proximity sensor senses the pet to be within the predetermined distance range.  In other words, Ziener is silent on a proximity sensor.  However, Boyd teaches the general knowledge of one of ordinary skill in the art to use a proximity sensor with a liquid dispenser (Boyd paragraph [0009], [0011]).  Boyd is cited to teach the general knowledge of controlling fluid flow and automated function with the use of a known proximity sensor.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Ziener with the teachings of Boyd before the effective filing date of the claimed invention to prevent it from running dry from continuous operation as taught by Boyd. The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 6, 9-12, 21-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 28 July 2022 have been fully considered but they are not persuasive. 
The double patenting rejection are maintained due to the coextensive nature of the claims.  Although the amended claim language has been entered, these features are not sufficient to patentably distinguish form the listed double patenting applications and patents.  The liquid dispenser structure including a tank, pump, and plate are coextensive in the cited double patenting rejections.  The amended claim language is not explicit enough and the claimed structure remains in a general nature without positively claiming the position of the components relative to other components in the system or the system as a whole.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



04 October 2022